Case 1:21-cv-00113-DKW-WRP Document 44 Filed 07/16/21 Page 1 of 1                PageID #: 394




                                    MINUTES

   CASE NUMBER:                      1:21-CV-00113-DKW-WRP
   CASE NAME:                        Devine v. SNT Jewels
   ATTY FOR PLA:                     Phillip A. Li, Esq.
   ATTYS FOR DEFT:                   Kerry S. Culpepper, Esq.


        JUDGE:       Wes Reber Porter              REPORTER:        ATT

        DATE:        7/16/2021                     TIME:            8:30 a.m. – 8:45 a.m.


  COURT ACTION: EP:          SETTLEMENT ON THE RECORD

  The Court held a Telephonic Settlement on the Record.

  Counsel stated the key terms on the record.

  The Court found that the parties have entered into a valid and enforceable settlement.

  Stipulated Consent Judgement or Stipulation for Dismissal shall be submitted to
  Watson_orders@hid.uscourts.gov no later than July 31, 2021.

  All dates and deadlines, including trial, are VACATED.

               Submitted by: Juliet Parker, Courtroom Manager
